IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF M.J.F., A.M.G.,       : No. 143 WAL 2019
L.R.G., AND E.G.                         :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: A.M.G., SR., NATURAL        : the Order of the Superior Court
FATHER                                   :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.